Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-19-00117-CV

                                Clinton HABY and Heidi Haby,
                                         Appellants

                                               v.

                 RIVER TRAIL PROPERTY OWNERS ASSOCIATION,
                                  Appellee

                 From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 18-434
                         Honorable Kirsten Cohoon, Judge Presiding

         BEFORE JUSTICE ALVAREZ, JUSTICE RIOS, AND JUSTICE WATKINS

        In accordance with this court’s memorandum opinion of this date, the part of the trial
court’s judgment ordering Appellee River Trail Property Owners Association to recover the sum
of $10,000.00 in attorney’s fees from Appellants Clinton Haby and Heidi Haby is REVERSED,
and the case is REMANDED to the trial court for trial on Appellee River Trail Property Owners
Association’s claim for attorney’s fees. The remainder of the trial court’s judgment is AFFIRMED.
It is ORDERED that the parties bear their own costs on appeal.

       SIGNED February 26, 2020.


                                                _____________________________
                                                Irene Rios, Justice